Exhibit 10.12

We are pleased that you are interested in joining our team at Agilent
Technologies in the Semiconductor Test Systems (STS) business that will be
spinning off within the next year (NewCo).  This letter is our offer of
employment for the position of Vice President, General Counsel and Secretary at
NewCo, initially reporting directly to me.  Upon hiring a President and CEO for
NewCo, you will begin reporting to that individual. Your base salary will be
$250,000.00 per year and you will be a participant in a variable pay program at
the beginning of the next fiscal quarter. If your start date is on or before
February 1, 2006, you will be a participant in the variable pay program
beginning February 1, 2006.  Your variable pay target bonus opportunity will be
40% and broken out as follows:  (1) 15% target bonus opportunity tied to NewCo
business performance; (2) 25% target bonus opportunity based upon NewCo IPO
milestones to be determined.

In addition, you will be eligible to receive an annual long term incentive
equity grant.  We are pleased to offer you an initial equity grant equivalent to
$463,000.00 in value. This grant of NewCo equity will be priced and effective at
the time of the Initial Public Offering and will be distributed as non-qualified
stock options (75%) and a restricted stock grant (25%).  This equity grant will
vest 25% per year on an annual basis. The terms and conditions of your grant
will be governed by the NewCo stock plan and subject to the:NewCo Board of
Directors’ approval. Future annual grants will be based on performance and
competitive market practice.

Should you join Agilent Technologies/NewCo, you will have the opportunity to
enter into a Severance Agreement upon the commencement of your employment.  The
Severance Agreement provides a payment of one year’s base salary plus targeted
annual bonus should either of the following occur:  (1) upon hire of the NewCo
President and CEO, it is determined that the working relationship is
incompatible and you are terminated without cause; or (2) the target IPO of
NewCo does not take place as planned.  In addition, in the case of a change of
control, the Severance Agreement provides a payment of one year’s base salary
plus targeted annual bonus and all unvested stock options and restricted stock
will accelerate.  A detailed description of the terms and conditions of the
severance agreement will be provided to you upon acceptance of this offer.

You will also be eligible for 20 days of Flexible Time Off (FTO), effective your
first year of employment, and other Agilent Technologies,/NewCo Benefits.  A few
key Agilent Technologies/NewCo benefits are stock purchase plan, 401K plan,
medical and dental plans.

Please note that this offer is contingent upon:

1.                                       Completion and return of Employment
Acceptance form

2.                                       Completion and return of Agreement
Regarding Confidential Information and Proprietary Developments


--------------------------------------------------------------------------------


3.                                       Completion of a background and
reference check (http://www.sterlingtesting.com/ad/agilent/bg)
Because we are committed to providing a safe and productive work environment, if
you accept my employment offer you will be required to successfully complete a
background and reference check which includes verification of such things as
prior employment and education and criminal conviction history.  An Agilent
Technologies representative will contact you to assist with the background
check.

Enclosed with this letter is a current copy of our Standards of Business
Conduct. Adherence to these policies, including subsequent changes, is required
of all employees.  Also enclosed for your signature are (1) Agilent
Technologies’ Agreement Regarding Confidential Information and Proprietary
Development and (2) the Employment Acceptance Form.  You may notify me by phone
of your intention to accept this offer; however, for such acceptance  to be
valid, these forms must be signed and returned to me.

Ken, I am excited about the prospect of your joining Agilent
Technologies/NewCo.  If you have any questions, please call me at (650)
752-5070.

 


--------------------------------------------------------------------------------